UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20459 FORM 10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to COMMISSION FILE NUMBER: 000-20970 VISION-SCIENCES,INC. (Exact name of registrant as specified in its charter) Delaware 13-3430173 (State of incorporation) (I.R.S. Employer Identification Number) 40 Ramland Road South, Orangeburg, NY (Address of principal executive offices) (Zip Code) (845)365-0600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer, or smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of January 25, 2013: Common Stock, par value of $0.01 per share (Title of Class) (Number of Shares) VISION-SCIENCES,INC. TABLE OF CONTENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS PartI. Financial Information Item1. Financial Statements Condensed Consolidated Statements of Operations 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statement of Stockholders’ Deficit 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures about Market Risk 24 Item4. Controls and Procedures 24 PartII. Other Information Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. Defaults Upon Senior Securities 26 Item4. Submission of Matters to Vote of Security Holders 26 Item5. Other Information 26 Item6. Exhibits 26 Signatures 27 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995, which are subject to various risks and uncertainties that could cause our actual results to differ materially from those expressed or implied in such statements. Examples of forward-looking statements include statements about expectations about future financial results, future products and future sales of new and existing products, future expenditures, and capital resources to meet anticipated requirements. Generally, words such as “expect,” “believe,” “anticipate,” “may,” “will,” “plan,” “intend,” “estimate,” “could,” and other similar expressions are intended to identify forward-looking statements. The forward-looking statements are based on our future plans, strategies, projections and predictions and involve risks and uncertainties, and our actual results may differ significantly from those discussed in the forward-looking statements. Factors that might cause such a difference could include, among others, the availability of capital resources; the availability and adequacy of third-party reimbursement; government regulation; the availability of raw material components; our dependence on certain distributors and customers; our ability to effect expected sales; competition; technological difficulties; product recalls; general economic conditions and other risks detailed in this Quarterly Report on Form10-Q and any subsequent periodic filings we make with the Securities and Exchange Commission (“SEC”). While we believe the assumptions underlying such forward-looking statements are reasonable, there can be no assurance that future events or developments will not cause such statements to be inaccurate. All forward-looking statements contained in this report are qualified in their entirety by this cautionary note. We do not undertake an obligation to update our forward-looking statements to reflect future events or circumstances, except as may be required by law. 3 PART I—FINANCIAL INFORMATION Item1.Financial Statements Vision-Sciences,Inc. and Subsidiaries Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended December 31, Nine Months Ended December 31, Net sales $ Cost of sales Gross profit Selling, general, and administrative expenses Research and development expenses Operating loss ) Interest income 1 2 4 9 Interest expense ) Debt cost expense - ) ) ) Loss on extinguishment of debt - - ) - Other, net (6 ) Loss before provision for income taxes ) Income tax provision (benefit) 10 (2 ) 10 - Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing net loss per common share - basic and diluted See accompanying notes to condensed consolidated financial statements. 4 Vision-Sciences,Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except per share amounts) December 31, March 31, (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $75 and $58, respectively Inventories, net Prepaid expenses and other current assets Total current assets Machinery and equipment Demo equipment Furniture and fixtures Leasehold improvements Property and equipment, at cost Less—accumulated depreciation and amortization Total property and equipment, net Deferred debt cost, net - Other assets, net 77 77 Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Deferred revenue - Capital lease obligations 76 91 Advances from customers - Total current liabilities Convertible debt—related party - Line of credit—related party - Deferred revenue, net of current portion 67 - Capital lease obligations, net of current portion 39 97 Total liabilities Commitments and Contingencies Stockholders’ deficit: Preferred stock, $0.01 par value Authorized—5,000 shares; issued and outstanding—none - - Common stock, $0.01 par value Authorized—75,000 shares; issued and outstanding—46,249 shares and 45,396 shares, respectively Additional paid-in capital Treasury stock at cost, 34 shares and 7 shares of common stock, respectively ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 5 Vision-Sciences,Inc. and Subsidiaries Condensed Consolidated Statements of Stockholders’ Deficit (In thousands, except per share amounts) (Unaudited) Common Stock Additional Treasury Stock Total Number of Shares Par Value Paid-in Capital Number of Shares Cost Accumulated Deficit Stockholders’ Deficit Balance at March 31, 2012 $ $ 7 $ ) $ ) $ ) Exercise of stock options 88 1 98 - - - 99 Issuance of restricted stock awards 40 - Cancellation of restricted stock awards ) (1 ) 1 - Sale of common stock, net of fees of $122 6 - - - Issuance of commitment shares 2 (2 ) - Common stock repurchased - - - 27 ) - ) Stock-based compensation expense - Net loss - ) ) Balance atDecember 31, 2012 $ $ 34 $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 6 Vision-Sciences,Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation and amortization (Recovery of) provision for bad debt expenses (4 ) 1 Debt cost expense Loss on extinguishment of debt - Loss on disposal of fixed assets 51 39 Changes in assets and liabilities: Accounts receivable ) 36 Inventories ) Prepaid expenses and other current assets ) 63 Accounts payable ) Accrued expenses ) ) Accrued compensation ) Deferred revenue 49 - Advances from customers ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from disposal of fixed assets 5 3 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt—related party - Advance on line of credit—related party - Payment of costs related to line of credit—related party - (5
